DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2019, 09/26/2021 and 02/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election with traverse of Group I, clams 1-7 in the reply filed on 04/14/2022 is acknowledged.  The traversal is on the ground(s) that examination of the complete subject matter would not pose an undue burden on the office.  This argument is not persuasive because the present application is filed under 35 U.S.C. § 371 and no showing of undue burden is required.
Moreover, as previously disclosed, the instant application lacks unity of invention as it fails to provide a special technical feature for the reasons disclosed in the restriction requirement dated 01/14/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the metes and bounds of “second position provides a bottom of the tray having a recessed middle part” are unclear.  Additionally, the interrelationship between the middle part and the tray is unclear?
As to claim 3, it is unclear how many parts constitute the bottom parts. Is the “second part” as recited in claim 3 a third bottom part in addition to the “two bottom parts” as recited in claim 1?  Is the “middle part” as recited in claim 3 the same as the “middle part” as recited in claim 1? 
Claims 2-7 depend on claim 1 and therefore, are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Surapaneni US 2010/0144022 in view of Akerstrom et al. (hereinafter Akerstrom) US 2016/0152938.
Regarding claim 1, Surapaneni discloses a tray [511]  configured to be provided on a base station of a bioreactor system, said tray comprising a bottom and surrounding side walls and being configured to hold a bioreactor bag [505] as shown in at least Fig. 5 and discussed in at least paragraphs 0083-0084, said bottom comprising at least two bottom parts [510 and 515], whereof one is a middle part [510] of the bottom, wherein at least one of the bottom parts [510] is movable into at least a first and a second position as shown in at least Figs. 5, 5A, 5B, 5C. 5D and discussed in at least paragraphs 0085-0086, wherein said first position provides the bottom parts substantially flush with each other providing a substantially plane bottom of the tray as shown in at least Figs. 5, 5A, 5B, 5C. 5D. Also see whole document.
 Surapaneni does not explicitly disclose wherein said second position provides a bottom  of the tray having a recessed middle part. 
Akerstrom discloses a tray [13, 17, 31 and 41] that has at least two bottom parts wherein at least one of the bottom parts [1,15, 19a, 19b, 19c, 33, 43a and 43b] is movable into at least a first and a second position as shown in at least Figs. 2a, 2b, 4a, 4b and discussed in at least paragraphs 0011-0014, wherein said first position provides the bottom parts substantially flush with each other providing a substantially plane bottom of the tray as shown in at least Figs. 2a and 2b and said second position provides a bottom  of the tray having a recessed middle part as shown in at least Figs. 4a and 4b. Also see whole document.
It would have been obvious to one of ordinary skill in the art to modify the tray of Surapaneni with the bottom parts as taught by Akerstrom in order to provide a noninvasive means to measure the temperature inside the bioreactor bag. This is beneficial because it reduces the possibility of contamination in addition to maintaining the integrity of the cell growth medium.
Additionally, regarding moving the bottom parts into a first and second position, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Therefore, the device disclosed by the combination of Surapaneni and Akerstrom is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of the combination of Surapaneni and Akerstrom is capable of providing the operating conditions discussed above.
Regarding claim 2, Surapaneni discloses that the tray is configured to be provided on a base station [582] of a rocking bioreactor system as discussed in at least paragraph 0085.
Regarding claim 3, Surapaneni discloses wherein said bottom comprises a first part [510] being the middle part. 
Surapaneni does not explicitly disclose that a second part surrounds said first part.
 However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to arrange the other (second) bottom part such that it surrounds first part, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 4, Surapaneni discloses wherein said middle part  is movable into the first and the second positions as shown in at least Figs. 5, 5A, 5B, 5C. 5D and discussed in at least paragraphs 0085-0086.
Additionally, regarding moving the bottom parts into a first and second position, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Therefore, the device disclosed by Surapaneni is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Surapaneni is capable of providing the operating conditions discussed above.
Regarding claim 6, Surapaneni does not disclose a temperature sensor.
Akerstrom discloses wherein the middle part comprises a temperature sensor [1] as shown in at least Figs. 2a and 2b and discussed in paragraphs 0011-0013.
Regarding claim 7, Surapaneni discloses wherein the tray further comprises a positioning device by which at least one of the bottom parts can be provided in the at least two different positions (The agitation mechanism comprises a base support platform 582 for connecting a plurality of components, including programmable motors 584, 586, and 588, which control movement along three axes (roll, pitch, and yaw). Programmable motors 584, 586, and 588 are each equipped with levers 583, 585, and 587, respectively for moving platform 510 along its three axes.) as discussed in at least paragraph 0086.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Surapaneni US 2010/0144022 in view of Akerstrom US 2016/0152938 as applied above to claims 1-4 and 6-7 and further in view of Niazi US 2012/0231504.
Regarding claim 5, Surapaneni does not disclose wherein the bottom parts each comprises at least one heater.
Niazi discloses a tray [16] including bottom parts each comprises at least one heater [6] as shown in Fig. 1 and discussed in at least paragraphs 0025 and 0040.
It would have been obvious to one of ordinary skill in the art to modify the tray of Surapaneni with the heater as taught by Niazi in order to provide a means to heat the contents inside the bioreactor bag. This is beneficial because it helps to maintain the integrity of the cell growth/nutrient medium in addition improving cell growth.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (Andersson hereinafter) US 2017/0313967 in view of Akerstrom US 2016/0152938.
Regarding claim 1, Andersson discloses a tray [4] configured to be provided on a base station of a bioreactor system, said tray comprising a bottom and surrounding side walls and being configured to hold a bioreactor bag as shown in Fig. 1 and discussed in at least paragraph 006, said bottom comprising at least two bottom parts [1 and 8] as shown in Fig. 2, whereof one is a middle part [8] of the bottom, wherein at least one of the bottom parts [8] is movable into at least a first and a second position as discussed in at least paragraph 0022, wherein said first position provides the bottom parts substantially flush with each other providing a substantially plane bottom of the tray as shown in Fig. 1. Also see whole document.
Andersson does not explicitly disclose wherein said second position provides a bottom  of the tray having a recessed middle part. 
Akerstrom discloses a tray [13, 17, 31 and 41] that has at least two bottom parts wherein at least one of the bottom parts [1,15, 19a, 19b, 19c, 33, 43a and 43b] is movable into at least a first and a second position as shown in at least Figs. 2a, 2b, 4a, 4b and discussed in at least paragraphs 0011-0014, wherein said first position provides the bottom parts substantially flush with each other providing a substantially plane bottom of the tray as shown in at least Figs. 2a and 2b and said second position provides a bottom  of the tray having a recessed middle part as shown in at least Figs. 4a and 4b. Also see whole document.
It would have been obvious to one of ordinary skill in the art to modify the tray of Andersson with the bottom parts as taught by Akerstrom in order to provide a noninvasive means to measure the temperature inside the bioreactor bag. This is beneficial because it reduces the possibility of contamination in addition to maintaining the integrity of the cell growth medium.
Additionally, regarding moving the bottom parts into a first and second position, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Therefore, the device disclosed by the combination of Andersson and Akerstrom is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of the combination of Andersson and Akerstrom is capable of providing the operating conditions discussed above.
Regarding claim 2, Andersson discloses that the tray [4] is configured to be provided on a base station of a rocking bioreactor system as shown in Fig. 2.
Regarding claim 3, Andersson discloses wherein said bottom comprises a first part [8] being the middle part  as shown in at least Fig. 2.
Andersson does not explicitly disclose that a second part surrounds said first part.
 However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to arrange the other (second) bottom part such that it surrounds first part, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 4, Andersson discloses wherein said middle part [8] is movable into the first and the second positions as shown in figs. 2 and 3 and discussed in at least paragraph 0022.
Additionally, regarding moving the bottom parts into a first and second position, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Therefore, the device disclosed by Andersson is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Andersson is capable of providing the operating conditions discussed above.
Regarding claim 6, Andersson does not disclose a temperature sensor.
Akerstrom discloses wherein the middle part comprises a temperature sensor [1] as shown in at least Figs. 2a and 2b and discussed in paragraphs 0011-0013.
Regarding claim 7, Andersson discloses wherein the tray further comprises a positioning device [3] by which at least one of the bottom parts  can be provided in the at least two different positions discussed in at least paragraph 0018.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (Andersson hereinafter) US 2017/0313967 in view of Akerstrom US 2016/0152938 as applied above to claims 1-4 and 6-7 and further in view of Nazi US 2012/0231504.
Regarding claim 5, Andersson does not disclose wherein the bottom parts each comprises at least one heater.
Niazi discloses a tray [16] including bottom parts each comprises at least one heater [6] as shown in Fig. 1 and discussed in at least paragraphs 0025 and 0040.
It would have been obvious to one of ordinary skill in the art to modify the tray of Andersson with the heater as taught by Niazi in order to provide a means to heat the contents inside the bioreactor bag. This is beneficial because it helps to maintain the integrity of the cell growth/nutrient medium in addition improving cell growth. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796